Order reversed, with ten dollars costs and disbursements, and motion denied, with ten dollars costs, unless within ten days from the service of a copy of this order with notice of entry thereof, the defendant stipulates that the certificates or notes described in the complaint may be received in evidence on the trial and shall constitute prima facie evidence of indebtedness of defendant as stated therein and of the execution of said certificates or notes, and in ease the defendant so stipulates the order appealed from is affirmed, without costs. All concurred.